Citation Nr: 0924471	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-09 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
October 2004 and October 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

1.  The Veteran received the Combat Action Ribbon, prima 
fascia evidence he engaged in combat against enemy forces 
while stationed in Vietnam.

2.  But even so, there is no competent medical evidence 
indicating the Veteran has PTSD as a result of that combat 
service, or any other event coincident with his service; in 
fact, to the contrary, a VA compensation examiner has 
expressly concluded the Veteran does not meet the DSM-IV 
criteria for a diagnosis of PTSD.


CONCLUSION OF LAW

The Veteran does not have PTSD due to disease or injury 
incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 U.S.C.A. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background and an analysis 
of its decision. 



I.  The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and medical or lay evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will obtain and assist the claimant in obtaining; and (3) 
that the claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

Additionally, the VCAA notice requirements apply to all five 
elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
If, however, notice was not provided or if provided was 
inadequate or incomplete, this timing error can be 
effectively "cured" by providing the necessary VCAA notice 
and then readjudicating the claim - such as in a statement 
of the case (SOC) or supplemental SOC (SSOC).  In that 
instance, the intended purpose of the notice 


is not frustrated and the Veteran is given the opportunity to 
participate in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

It further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information 
was necessary to substantiate his claim had a "natural 
effect" of prejudice, but that deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran has not alleged prejudicial error in the 
VCAA notice he received (or did not receive).  Letters 
satisfying the VCAA notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to him in August 2004 and 
July 2005, which included specific information pertaining to 
claim for PTSD.  The letters informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in acquiring supporting evidence.  
The RO sent the August 2004 letter before initially 
adjudicating his claim in October 2004 and sent the July 2005 
letter before readjudicating his claim in October 2005, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); see also Mayfield IV and Prickett, 
supra.  And as for the Dingess requirement that he also 
receive additional notice concerning the downstream 
disability rating and effective date elements of his claim, 
since the Board is denying his underlying claim for service 
connection, the downstream disability rating and effective 
date elements of his claim are ultimately moot.  Therefore, 
failure to provide notice concerning these downstream 
elements of his claim is non-prejudicial, i.e., 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  See also 38 C.F.R. § 20.1102.



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), and VA treatment 
records.  Therefore, the Board is satisfied the RO 
made reasonable efforts to obtain any identified medical and 
other records.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.

The Veteran had a VA compensation examination in December 
2007 specifically to determine whether he has PTSD according 
to the DSM-IV requirements and, if he does, whether it is 
related to his service in the military - and, in particular, 
to events that may have occurred during his tour in Vietnam.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  And as will be 
explained, there is no competent evidence he has this 
required diagnosis of PTSD in accordance with the DSM-IV 
criteria and applicable VA regulation.  He cannot make this 
diagnosis, himself, because this is a medical, not lay, 
determination.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  Moreover, since he does not have this required DSM-
IV diagnosis of PTSD, there necessarily is no current 
disability from this condition that may be associated with 
his military service - including especially to any stressor 
claimed that may have occurred in combat.

II. Analysis-Entitlement to Service Connection for PTSD

The Veteran asserts he developed PTSD due to his experiences 
in Vietnam during the Vietnam War. 

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

To establish service connection for PTSD, in particular, 
there must be:  (1) medical evidence diagnosing this 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).



In this particular case at hand, the file does not contain 
any medical evidence or opinion diagnosing PTSD in accordance 
with VA regulation.  38 C.F.R. § 3.304(f).  As explained, the 
first and indeed perhaps most fundamental requirement for any 
service-connection claim is there must be proof of the 
existence of the currently claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225 (service connection 
presupposes a current diagnosis of the condition claimed, 
to at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).  Here, although a 
March 2007 PHQ-2 screening was positive for possible PTSD, 
the Veteran has since had a VA compensation examination in 
December 2007, and specifically in response to the question 
of whether the Veteran meets the DSM-IV criteria for a 
diagnosis of PTSD, the evaluating psychologist indicated 
"No."  So PTSD was not diagnosed.  The examiner explained 
that the Veteran then presently lacked symptoms of a mental 
health disorder and had not exhibited any symptoms for the 
past 40 years, meaning dating back to his military service 
from 1968 to 1970.  Thus, these findings provide highly 
probative evidence against his claim that he has PTSD, much 
less the result of a stressful incident during his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

It is also worth mentioning that an earlier dated VA 
treatment record from July 2004 shows another diagnosis, 
anxiety.  And even accepting that diagnosis, in lieu of PTSD, 
the anxiety has not been linked to the Veteran's military 
service, including especially to any specific incident or 
event in service that he thought particularly traumatic or 
stressful.  See Clemons v. Shinseki, 23 Vet App 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

In addition, the Board is certainly cognizant that self 
interest may play a role in the Veteran's statements made to 
the RO.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (noting that interest may affect the credibility of 
testimony); cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  
Here, the December 2007 VA compensation examination report 
indicates it is highly likely that the Veteran's recent loss 
of employment was the motivating factor in seeking 
compensation for PTSD, considering he lacks any mental health 
disorder symptoms.  When this evaluating psychologist pointed 
out to the Veteran that he had not previously been treated 
for a mental health problem, or had any relevant complaints, 
he reportedly responded, "I'm trying to get some 
disability."  So his credibility has been called into 
question, especially given the contravening medical evidence 
of record.

Accordingly, there is no competent medical evidence of record 
reflecting a DSM-IV diagnosis of PTSD in accordance with VA 
regulation.  Absent medical evidence of current disability, 
service connection cannot be granted for PTSD.  See, e.g., 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation only may be awarded 
to an applicant who has disability existing on the date of 
application, not for past disability).  Simply stated, 
the post-service medical records outweigh the Veteran's 
unsubstantiated lay assertions regarding a current PTSD 
disability related to his military service.

The Veteran's DD Form 214 confirms he received the Combat 
Action Ribbon, prima fascia evidence he engaged in combat 
against enemy forces while stationed in Vietnam.  See 
VAOPGCPREC 12-99 (October 18, 1999) and Moran v. Peake, 525 
F.3d 1157 (Fed. Cir. 2008).  If, as here, the evidence 
establishes the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran s lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1). See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d) and Gaines v. West, 11 Vet. App. 353 (1998) (Board 
must make a specific finding as to whether the Veteran 
engaged in combat).



But proof of combat service, alone, does not obviate the need 
for the Veteran to also have competent medical evidence 
diagnosing PTSD in accordance with DSM-IV and linking the 
diagnosis to his combat stressors in service.  Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).  And again, here, there simply 
is no competent medical evidence indicating the Veteran has 
PTSD as a result of his established combat service, or any 
other event coincident with his service; in fact, to the 
contrary, the December 2007 VA compensation examiner has 
expressly concluded the Veteran does not meet the DSM-IV 
criteria for a diagnosis of PTSD.

While the Veteran may well sincerely believe that he has PTSD 
related to his military service, as a layman without any 
medical training and/or expertise, he simply is not qualified 
to make this necessary diagnosis or render a medical opinion 
such as the cause of his PTSD - including, in particular, 
in terms of whether it is attributable to his combat 
experiences in Vietnam.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons generally are not competent to render 
medical diagnoses or opinions on causation).  See also 38 
C.F.R. § 3.159(a)(2).  The Veteran is only competent to 
comment on symptoms he may have personally experienced, not 
the cause of them - and, in particular, whether they are 
attributable to an incident of his military service.  And 
PTSD is not the type of condition that is readily capable of 
lay diagnosis - like, for example, varicose veins, a broken 
leg, a separated shoulder, or things of that sort.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD.  So there is no reasonable doubt to 
resolve in his favor, and his claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

The claim for service connection for PTSD is denied.



____________________________________________
	KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


